Citation Nr: 1341187	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958 and February 1960 to February 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his spouse provided testimony at a Board hearing at the RO in April 2013.  A transcript is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant records have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tinnitus began in active service.

2.  The Veteran's bilateral hearing loss was caused by acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is granting the benefits on appeal, there are no further VCAA duties to satisfy.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he incurred tinnitus as a result of noise exposure from weapons fire and heavy equipment noise.  The Veteran stated during a January 2012 VA examination that he has had ringing in his ears ever since he was 18, which was during service.  Moreover, his wife stated that he has complained of ringing in the ears ever since they met in 1964.  The Board finds theses statements to be credible.  

A VA examiner provided a negative etiology opinion.  Two private opinions supported a positive nexus between the Veteran's tinnitus and conceded in-service noise exposure.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  

Similarly, a VA examiner provided a negative etiology opinion regarding the Veteran's bilateral hearing loss.  The two private opinions supported a positive nexus between the Veteran's hearing loss and conceded in-service noise exposure.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  


ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


